Case 1:19-cv-06448-RPK-CLP Document 6 Filed 03/25/20 Page 1 of 2 PageID #: 21

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                              March 25, 2020
District Judge Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                Re: 1:19-cv-06448-RPK-CLP
                                                    Warren v. Whole Foods Market Group, Inc.
Dear District Judge Kovner:

       This office represents the plaintiff. In accordance with your Honor's Individual Practice
Rules, plaintiff and defendant request an extension of sixty (60) days for defendant to file an
answer or respond to the complaint until Friday, June 5, 2020.

       The original date by which defendant is required to answer or respond is Monday, April 6,
2020. There have been no previous requests for an extension of this date. No previous request was
granted or denied. Defendant consents to and joins plaintiff in the present request.

        The reason for this request is because defendant’s counsel, Blaxter Blackman LLP, is based
in San Francisco, California, where they are subject to various quarantine and “stay in place” local
orders. Further, the undersigned has been informed by opposing counsel that the present crisis has
made it especially difficult to obtain information from defendant, which operates grocery stores
nationwide that have remained open to serve the communities in which it operates.

        The parties request this extension in light of these events and assure the Court that in the
time provided by this extension the parties will consider how to proceed and have expressed a
desire to explore a resolution of the issues in this case. This request is submitted at least 48 hours
prior to the original compliance date. This request does not affect any other scheduled dates. Thank
you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
Case 1:19-cv-06448-RPK-CLP Document 6 Filed 03/25/20 Page 2 of 2 PageID #: 22



                                       Certificate of Service

I certify that on March 25, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
